Citation Nr: 1645654	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  12-24 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested by memory loss.

3.  Entitlement to service connection for erectile dysfunction, claimed secondary to service-connected lumbar strain.

4.  Entitlement to an extraschedular rating greater than 10 percent for service-connected lumbar strain, currently evaluated on an extraschedular basis as 30 percent disabling.

5.  Entitlement to separate compensable rating(s) for any neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability.

6.  Entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU).  

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 1963.  He had additional service with the U.S. Army Reserve until January 1968 and with the Army National Guard of Missouri from February 1976 to September 1976.  He then enlisted in the U.S. Air Force Reserve for a period of three years beginning in September 1976.

These matters come before the Board of Veterans' Appeals (Board) from January 2010, June 2012, July 2013, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that several of the current claims have previously been before the Board and that the procedural history of those claims has outlined in prior Board decisions.  Most recently, in January 2015, the Board remanded for further development the claims of service connection for an acquired psychiatric disorder, to include PTSD, and for a disability manifested by memory loss.  The Board also found that the criteria for a 20 percent schedular rating, but no higher, for lumbar strain had been met as of May 12, 2009.  The Board then remanded a claim for a rating in excess of 20 percent for service-connected lumbar strain with instructions that such claim should be forwarded to the Director, Compensation Service, for extraschedular consideration consistent with 38 C.F.R. § 3.321(b), to determine whether a higher rating is warranted for that disability on an extraschedular basis during any part of the claim period.  Also remanded by the Board was the issue of entitlement to a separate compensable evaluation for any neurologic abnormalities associated with the Veteran's lumbar spine disability.

Upon referral, the Director, in an August 2015 administration decision granted an increase of 10 percent on an extraschedular basis for the Veteran's service-connected lumbar strain, effective from January 13, 2015.  That same month, the RO issued a rating decision implementing the Director's decision.  The Veteran's lumbar spine rating was increased to 30 percent, effective from January 13, 2015.  The RO then also issued a supplemental statement of the case (SSOC) wherein it denied service connection for an acquired psychiatric disorder, to include PTSD, and for a disability manifested by memory loss; denied entitlement to separate compensable rating(s) for any neurological abnormalities associated with service-connected lumbar strain; and denied an evaluation in excess of 30 percent for the Veteran's service-connected lumbar strain.  Those matters were then re-certified for appeal in February 2016.  

With regard the Veteran's award of an extraschedular rating, the Board notes that in July 2016, the Veteran, through his attorney, filed a notice of disagreement (NOD) disagreeing with the effective date assigned in connection with that grant.  A statement of the case (SOC) dated August 31, 2016, addressing the issue of entitlement to an effective date prior to January 13, 2015, for the Veteran's award of an increased evaluation for his chronic lumbar strain was then issued.  No VA Form 9 (Appeal to the Board of Veterans' Appeals) was thereafter filed.  Given this posture, and as will be discussed in further detail below, the Board will limit its consideration of the extraschedular rating issue to whether an extraschedular increase in excess of 10 percent is warranted.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2015) (stating that an appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal).

While the claims for service connection for an acquired psychiatric disorder, to include PTSD, and for a disability manifested by memory loss, and the issues of entitlement to separate compensable rating(s) for any neurological abnormalities associated with service-connected lumbar strain and an extraschedular evaluation for the Veteran's service-connected lumbar strain were in remand status, the Veteran perfected an appeal of the issues of entitlement to service connection for erectile dysfunction and to TDIU, which were denied by the RO in a July 2013 decision.  Those matters were certified for appeal to the Board in January 2016 and will be adjudicated accordingly as part of the current appeal.

(The decision below addresses the Veteran's claim of service connection for erectile dysfunction and entitlement to an increased extraschedular rating for his service-connected lumbar strain.  The remaining issues are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The evidence fails to establish that the Veteran has erectile dysfunction that has been caused or aggravated by a service-connected disability.

2.  The impairment caused by the Veteran's chronic lumbar strain does not contemplate a rating in excess of 10 percent beyond the current schedular rating of 20 percent, as the resulting average impairment in earnings capacity is not tantamount to that contemplated by a schedular rating in excess of 30 percent.


CONCLUSIONS OF LAW

1.  The Veteran does not have erectile dysfunction that was caused or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159; 3.310 (2015).

2.  The criteria for an extraschedular evaluation greater than 30 percent for the Veteran's service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321 (2015); see 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Concerning the issue of entitlement to a higher rating for the Veteran's lumbar strain, VCAA notice is not required for that issue as the issue currently before the Board stems from a disagreement with a downstream element.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); VAOPGCPREC 8-2003.  The Board finds that the VCAA does apply to the Veteran's claim of service connection for erectile dysfunction and that the requirements of the statutes and regulation have been met.  Specifically, VA provided pre-adjudication notice to the Veteran in a December 2012 letter, which informed the Veteran of the information and evidence needed to substantiate a claim for service connection on a secondary basis, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to matters decided herein has been obtained.  The evidence includes the Veteran's service records, VA examination reports, VA treatment records private medical evidence, records from the Social Security Administration, and lay statements in support of his claim.  There is no suggestion that additional evidence relevant to the matters being denied exists and can be procured.

The Board also finds that the medical evidence of record is adequate to rely upon in this case.  The Veteran was afforded several VA examinations in connection with the matters decided herein and several opinions were also obtained.  The Board is satisfied that the opinions answer the questions posed, are adequately supported by the evidence of record and the reasons stated therein, and can be relied upon by the Board in the instant case.  The Board also finds that the examination reports contain all relevant findings to allow the Board to determine the severity of the Veteran's disability in light of the applicable rating criteria.  

II.  Service Connection

The Veteran does not claim and the record does not show that erectile dysfunction is directly related to his military service.  See 38 C.F.R. §§ 3.303, 3.304.  Rather, it is the Veteran's contention that his erectile dysfunction is related to his service-connected lumbar strain.  Accordingly, because the Veteran does not contend that his claimed erectile dysfunction is directly related to service and because the record similarly does not reasonably raise the theory of direct service connection, the Board will address only whether the Veteran is entitled to service connection for this disability on a secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion' and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

The law provides that a disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2014).

As to the Veteran's specific theory of service connection, the evidence of record fails to support a finding that the Veteran has erectile dysfunction that was caused or aggravated by his service-connected lumbar strain.  Specifically, although the report of a January 2013 VA examination contains a diagnosis of erectile dysfunction, the VA examiner opined that the Veteran's erectile dysfunction was more likely than not attributable to his long-standing history of diabetes and treatment for prostate cancer.  The VA examiner noted that the Veteran had been diagnosed as having adenocarcinoma of the prostate in February 2004 and that he had elected to have a seed implant.  The Veteran's wife was present during the VA examination and reported that the veteran had been having problems with erectile dysfunction for over 10 years.  The VA examiner thus opined that the Veteran's erectile dysfunction was not related to his service-connected low back disability.

Because the January 2013 VA examiner did not address specifically whether the Veteran's low back disability had aggravated his erectile dysfunction, an additional opinion as obtained in November 2013.  Upon review of the relevant evidence, the reviewing VA clinician opined that it was less likely than not that the Veteran's erectile dysfunction had been aggravated beyond its natural progression by his service-connected low back strain.  As rationale for that opinion, the VA clinician stated that erectile dysfunction is a well known complication of prostate cancer and/or diabetes mellitus.  He further stated that the capacity for a male erection is a function of the interaction of the autonomic nervous system and the vascula system whereas a low back strain is a condition of the muscle, ligaments, and fascia of the back.  He went on to explain, therefore, that for the Veteran's low back strain to have aggravated his erectile dysfunction, there must be some nexus of connection for the low back strain to either the autonomic nervous system or the vascular supply to the pain, of which there was no clinical evidence for in this case.  The record contains no contrary medical opinion relating the Veteran's erectile dysfunction to his low back disability or suggesting a worsening of the condition on account of it.

Upon review of the evidence, the Board finds that service connection for erectile dysfunction is not warranted under the theory advanced by the Veteran.  This is so because there is simply no basis upon which to conclude that the Veteran has erectile dysfunction that was caused or aggravated by his service-connected low back disability. Although the Veteran may believe that this is the case, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the fact that a medical professional has opined as to the etiology of the Veteran's erectile dysfunction.  See Jandreau, supra.

Accordingly, because the preponderance of the evidence is against the Veteran's claim, his claim of service connection for erectile dysfunction must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2015).

III.  Disability Rating

As noted above, the question with respect to the Veteran's lumbar spine disability that is currently before the Board is whether he is entitled to more than a 10 percent extraschedular increase for that disability.  At the outset, the Board notes that it questions whether it in fact has jurisdiction over the matter as part of the veteran's initial disagreement with the schedular rating assigned for his lumbar strain.  This is so because the Veteran was awarded an extraschedular rating and did not disagree with the extraschedular rating assigned.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has not spoken directly on whether an award of an extraschedular rating, regardless of the increased disability percentage assigned, is a full grant of the benefit sought requiring the filing of a second NOD to challenge the amount of extraschedular compensation assigned.  C.f. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  It would seem, however, to the Board that the Court does contemplate the filing of second NOD in order to challenge the Director's decision with regard to any matter referred for extraschedular consideration.

Specifically, in Kuppamala v. McDonald, the case in which the Court held that the Board has jurisdiction to review the Director's assignment of an extraschedular rating, in describing the procedural history of the claim, the Court noted that after VA implemented the Director's decision to award a 10 percent extraschedular rating and issued a decision assigning a 50 percent disability rating for the disability at issue in that case, the veteran "appealed this extraschedular rating."  27 Vet. App. 447, 450 (2015).  Moreover, in citing to Kuppamala, the Court, in a single-judge decision, has suggested that the Board's ability to review is premised on the Veteran having perfected an appeal from rating decision implementing the Director's extraschedular rating decision.  Indeed, in Gourley v. McDonald, the Court stated that "[a]lthough the Board does not have authority to assign an extraschedular evaluation in the first instance, when an initial decision as to an extraschedular evaluation is appealed, the Board is required to conduct de novo review of the matter" and that "when the Director makes an initial extraschedular evaluation determination that is implemented by the RO and that determination is appealed, the Board has authority-in fact, is required-to conduct de novo review of the matter and, if warranted, assign an extraschedular evaluation or increase any previously awarded extraschedular evaluation."  No. 14-4371, slip. op. at 4 (Vet. App. March 18, 2016), (emphases added).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

Furthermore, as discussed above, the Veteran's attorney in this case did in fact file a separate NOD as to the effective date assigned for the Veteran's extraschedular rating grant.  This would suggest to the Board that practitioners also read the applicable law as requiring that an NOD be filed with respect to any RO decision implementing the Director's decision with regard to the assignment of an extraschedular rating.  

In any event, to the extent that the Board has continued jurisdiction over the appropriateness of the extraschedular rating awarded as part and parcel of the Veteran's appeal of the initially assigned schedular rating, the Board has reviewed the evidence of record but finds no basis upon which to assign an extraschedular rating in excess of 10 percent.  As stated, the regulation allows for the assignment of an extraschedular evaluation (above that contemplated by the rating criteria corresponding with the Veteran's assigned schedular evaluation) commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 U.S.C.A. 1155 (2014).  Thus, "VA may only assign an extraschedular rating based on the 'analytic formula' identified in section 1155: the average earning capacity impairment resulting from the service-connected disabilities."  Kuppamala, 27 Vet. App. at 453.  As acknowledged by the Court, however, "average impairment in earning capacity is not a clearly defined standard," but it "is the standard that forms the basis for the entire rating schedule."  Id.  

In determining the precise extraschedular disability rating, the Board points out that the percentage ratings in the rating schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  The rating schedule generally provides the degrees of disability adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1  Therefore, it follows that, because the regulations and rating schedule provide for loss of working time proportionate to the severity of a particular disability, an extraschedular rating would not provide a rating higher than what is already provided by the regulations and rating schedule for that disability.  Instead, an extraschedular rating provides an avenue for the Board to assign a higher rating, when appropriate, in cases where a Veteran's disability does not meet specific schedular criteria for such a higher rating.

Accordingly, as it pertains to the Veteran's extraschedular rating for his service-connected low back disability, the rating schedule provides a general point of reference for assigning such an extraschedular rating.  Here, the Veteran's assigned schedular evaluation of 20 percent evaluation contemplates diminished earnings capacity due to limitation of motion of the thoracolumbar spine (specifically, forward flexion greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees) or to muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).  Higher schedular evaluations of 40, 50, and 100 percent are available when there is (1) forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; (2) unfavorable ankylosis of the entire thoracolumbar spine; or, (3) unfavorable ankylosis of the entire spine.  Id. 

Notably, in awarding the Veteran an extraschedular increase of 10 percent, the Director found that the symptoms and severity of the Veteran's back disability severely limits the Veteran's ability to sit, stand, walk, bend, and stoop.  Indeed, the report of a June 2015 VA examination records the Veteran's reports that his back will occasionally (once every two or three months) "go out" causing him pain with all movements of the lumbar spine.  The Veteran stated that he did not experience pain every day, but that he did have pain more often than not.  On days when he was experiencing back pain, he would generally avoid chores and other activities.  He also stated that he avoids exercise and must take a break after walking only a block due to his back pain.  Notably, range or motion testing revealed that the Veteran had motion in all relevant ranges and could achieve flexion to 55 degrees and extension to 15 degrees.  Bending over and stooping was noted to be difficult and there was objective evidence of mild paraspinal muscle tenderness in the lower lumbar region.  From a functional standpoint, the Veteran was noted to use a cane occasionally and reported that he avoided long drives.  He also stated that he was unable to lift more than 10 pounds, sit for more than 15 minutes, standing for greater than 10 minutes, or walk for more than 10 minutes.  He further reported needing occasional help with his shoes.

When comparing the severity of the Veteran's disability picture to severity of the disability pictures contemplated by the criteria for assigning ratings in excess of 30 percent, the Board cannot conclude that the Veteran's disability would result in a decrease in earnings capacity tantamount to that contemplated by a rating in excess of 30 percent.  Indeed, ratings higher than 30 percent contemplate severely limited or no spinal motion.  While the Veteran may experience pain and limited ability to sit, stand, walk, bend, and stoop, the fact remains that the Veteran is able to achieve motion in all directions and his functional capacity does not appear to be so limited so as to render him more than 30 percent disabled due to his back.  

The Board acknowledges that the Veteran is not working and that he has been determined to be unemployable by the Social Security Administration (SSA) in part due to his back, but primarily due to his brain surgery residuals.  As will be discussed in further detail below, the question of the whether the Veteran's back disability renders him unemployable for VA compensation purposes is being referred to the Director for review.  However, unemployability for purposes of awarding a TDIU focuses in whether an individual would be able to engage in substantially gainful employment consistent with his/her education and occupational experiences, see 38 C.F.R. § 4.16, whereas the assignment of an extraschedular rating focuses on the average impairment in earnings capacity.  Thus, the fact that there is a question as to whether the Veteran in this case is unemployable due to his back disability is a separate and distinct question from what is the average impairment of earnings capacity would result from the severity of the Veteran's disability picture.  Overall, the Board finds that the Veteran's disability picture would not result in a reduction of earnings capacity tantamount to that contemplated by a veteran who was either severely limited in his ability to flex forward and/or whose spine is immobile.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) ("Ankylosis is '[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint,'" quoting Stedman's Medical Dictionary 87 (25th ed. 1990)); 38 C.F.R. § 4.71a , Diagnostic Codes 5337-5242, Note (5) (defining favorable and unfavorable ankylosis).  This is so because although limited in his functional abilities, the fact remains that the Veteran is mobile, has the ability to achieve spinal motion is all relevant directions, and can perform tasks that he would be unable to do if his spine were in a fixed position and immobile.  Accordingly, the assignment of an extraschedular rating in excess of 10 percent (for a total rating in excess of 30 percent) is not warranted.


ORDER

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to a rating in excess of 30 percent on an extraschedular basis for service-connected chronic lumbar strain is denied.


REMAND

Regarding the Veteran's claims of service connection for an acquired psychiatric disorder and a disability manifested by memory loss, those claims were previously remanded by the Board in January 2015.  Specifically, as regards to the claim of service connection for an acquired psychiatric disorder, the Board noted that nowhere in the October 2013 SSOC did the RO mention the report of an August 2013 VA psychiatric examination, which examination was requested for the purposes of determining whether it was at least as likely as not the Veteran had an acquired psychiatric examination that was related to his service-connected lumbar spine disability.  The Board observed that VA regulations require the AOJ to furnish the Veteran and his representative an SSOC if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2015).  It was noted that although an SSOC was issued with regard to the Veteran's claim of service connection for an acquired psychiatric disorder in October 2013, which was after the August 2013 VA examination, it was clear from the SSOC that the examination report was not considered.  The Board further noted that it not appear as though the AOJ has considered the Veteran's claim on a secondary basis, despite requesting an examination and opinion addressing that theory.  The Board determined, therefore, that a remand of that matter was required for the issuance of an SSOC and adjudication of the Veteran's claim on all theories raised.  

The Board also ordered the AOJ to schedule the Veteran for a VA examination to determine whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD, as well as to determine whether the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  The examiner was requested to pay particular attention to the Veteran's diagnosed depressive disorder.  

The Veteran was afforded a VA examination in June 2015.  The examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner also determined that the Veteran did not meet the criteria for "any other current psychiatric disorder diagnosis due to service or due to any other cause at this time."  The examiner also stated that the Veteran's memory loss was not evaluated in the context of this interview and would be more effectively evaluated with neuropsychological testing.  The RO then issued an August 2015 SSOC denying the Veteran's claim of service connection for an acquired psychiatric disorder because the evidence failed to show that a psychiatric disorder has been clinically diagnosed.  

Notably, nowhere in the August 2015 SSOC did the RO mention the report of an August 2013 VA psychiatric examination, the report of which contains a diagnosis of depressive disorder.  The Board again points out that VA regulations require the AOJ to furnish the Veteran and his representative an SSOC if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2015).  Because the RO has yet to consider the August 2013 VA examination report, which report is clearly relevant to the Veteran's claim of service connection for an acquired psychiatric disorder, another remand is necessary to ensure both regulatory compliance and compliance with the terms of Board's prior remand.  The Board also finds that on remand, an additional examination be conducted to determine whether in fact the Veteran has now or had had at any point during the claims period, a diagnosed psychiatric disorder.  The examiner must take into account the 2013 psychiatric diagnosis of depressive disorder, as set forth in the remand instructions below.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The Board will also remand the claim of service connection for a disability manifested by memory loss.  Specifically, in its prior action, the Board noted that it was unclear as to whether the Veteran has memory loss as a symptom of his diagnosed depressive order or whether he has a distinct disability manifested by memory loss.  The Board thus directed that as part of the psychiatric examination to be afforded on remand, the examiner was to provide an opinion as to whether the Veteran's memory loss is a symptom of an already diagnosed disability or whether the Veteran has a distinct disability manifested by memory loss.  

Notably, the June 2015 VA examiner stated that the Veteran's memory was not formally assessed and that "it would be more effectively evaluated with neuropsychological testing."  The examiner then went on to state that it is unlikely that the Veteran's memory loss is a symptom of either of his already diagnosed tinnitus and/or lumbosacral or cervical strain, but that it was likely that the Veteran's memory would have been affected by the brain surgery he underwent in 1987.  

Here, although the VA examiner indicated his belief that the Veteran's memory had been affected by his previous brain surgery, because he also stated that the Veteran's memory would more effectively evaluated with neuropsychological testing it is unclear to the Board whether the clinician would have reached the same conclusion had the Veteran's memory been formally assessed.  Further, the examiner did not clearly identify whether the Veteran has a disability manifested by memory loss, and the examiner limited his opinion to whether the Veteran's memory loss was associated with an already service-connected disability as opposed to the Veteran's diagnosed depressive disorder, as alluded to in the body of the Board's prior action.  The Board points out that the September 2013 VA examination report indicates that the Veteran experiences mild memory loss as a symptom of his depressive disorder, which is why the Board sought to obtain an opinion addressing whether the Veteran had a distinct disability manifested by memory loss.  Overall, the Board finds that because additional development is necessary with regard to the Veteran's claim for service connection for an acquired psychiatric disorder and because the opinion obtained on remand with regard the Veteran's claim memory loss does not comply fully with the terms of the Board's prior remand, another remand is required.

The Board also finds it necessary to remand the issue of entitlement to separate compensable rating(s) for any neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability.  As discussed in the Board's prior remand, in a July 2013 rating action, the AOJ denied service connection for radiculopathy of the lower extremities.  Thereafter, an addendum opinion was sought regarding whether there was a connection between the Veteran's diagnosed meralgia paresthetica and his lumbar spine disability.  The Board determined that because this evidence was clearly relevant to the determination of whether a separate rating is warranted for neurologic abnormalities associated with the Veteran's lumbar spine disability and should therefore be considered by the AOJ in the first instance.  

On remand, entitlement to a separate rating for neurologic abnormalities was denied by the RO in the August 2015 SSOC.  Nowhere in that SSOC does the RO mention or consider the November 2013 addendum opinion.  Rather, the RO focuses on the report of a January 2015 VA examination in concluding that the evidence of record does not show that the Veteran has neurologic abnormalities associated with his service-connected lumbar spine.  Notably, the January 2015 VA examiner indicated that the Veteran had had thigh pain related to meralgia paresthetica in the past, but that it was not then currently symptomatic.  The examiner made no further comment with respect to the Veteran's meralgia paresthetica.  Thus, the January 2015 VA examination report does not provide a basis upon which to evaluate the Veteran's diagnosed meralgia paresthetica, to include whether it is caused or aggravated by the Veteran's lumbar spine disability.  Accordingly, because the only evidence of record addressing a relationship between the Veteran's diagnosed meralgia paresthetica and his lumbar spine disability is the November 2013 addendum opinion, which opinion had not yet been considered by the AOJ, the Board finds it necessary to again remand the matter for consideration of this evidence by the AOJ in the first instance.  See Stegall, supra; 38 C.F.R. § 20.1304 (c) (2015).

The Veteran is also seeking entitlement to TDIU.  Specifically, the Veteran has asserted that he is unable to secure or maintain substantially gainful employment on account of the severity of his low back disability.  

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

In the instant case, the Veteran fails to meet threshold rating requirements of 38 C.F.R. § 4.16(a), as his only service connected disabilities are his low back disability and tinnitus, which is are rated currently and 30 and 10 percent disabling, respectfully.  These percentages combine to only a 40 percent overall rating and do not suffice to meet the threshold percentage requirements for an award of schedular TDIU.  See 38 C.F.R. § 4.25.  Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A review of the evidence shows that the Veteran last worked in 1987 and that became entitled to receive disability compensation benefits from the Social Security Administration in January 1988.  Specifically, SSA determined that the Veteran was too disabled to work due to his primary diagnosis of status post excision of benign colloid cyst and his secondary diagnosis of low back pain.  When evaluated in 2013, the VA examiner opined that the Veteran's current low back disability prevents him from maintaining substantial gainful employment.  When examined in 2015, the VA examiner indicated that the Veteran's back disability would impact his ability to work.  

Considering the evidence of unemployability, the Board will remand the claim for entitlement to TDIU for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b) for consideration of whether TDIU is warranted on an extra-schedular basis.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for a VA examination in connection with his claim of service connection for an acquired psychiatric disorder, to include PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. 

The examiner is requested to provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  (If psychological testing is necessary to render this opinion, such testing should be undertaken.)  If the examiner finds that the Veteran's meets the criteria for PTSD, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to the medical probabilities that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  If an acquired psychiatric disorder is not identified, the examiner must review the 2013 VA examination report and comment on whether the diagnosis of depressive disorder rendered therein is or is not supported by the record.  If the examiner concludes that a diagnosis of depressive order was supported by the record at the time that it was made but has since resolved, the examiner should provide an opinion as to the likelihood that the previously diagnosed depressive disorder is related to service.

The examiner should provide an opinion as to whether the Veteran's memory loss is a symptom of an already diagnosed disability, to include any identified psychiatric disability and/or is a residual of the brain previous brain surgery, or whether the Veteran has a distinct disability manifested by memory loss.  (Should the examiner indicate that further evidentiary development is required, to include specific evaluation of the Veteran's memory, such development should be undertaken.)  For any disability manifested by memory loss, the examiner should provide an opinion as to whether it is at least as likely as not that that disability is related to his military service.  

An opinion should also be provided as to whether it is at least as likely as not the Veteran's service-connected lumbar strain has caused or made chronically worse any diagnosed psychiatric disorder, to include any previously diagnosed depressive disorder if the 2013 diagnosis is supported by the evidence of record.  

All opinions should be set forth in detail and explained in the context of the record.  Regarding the likelihood that the Veteran's service-connected lumbar strain has caused or made chronically worse any diagnosed psychiatric disorder, the examiner must address both causation and aggravation and is reminded that merely stating a conclusory opinion is not sufficient.  An explanation is required that takes into account the evidence of record and pertinent medical principles, and the clinician's rationale should include citation to pertinent evidence and/or medical principles relied upon to form that opinion.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

2.  Refer to the Director, Compensation and Pension Service the matter of whether TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b). (Should the Director indicate that further evidentiary development is required, such development should be undertaken.)  Thereafter, the Veteran should be notified of the decision and given opportunity to respond.  

3.  After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in the claims file that has not previously been addressed in the most recent supplemental statement of the case (SSOC) of record, to include the November 2013 VA addendum opinion regarding a relationship between the Veteran's diagnosed meralgia paresthetica and his lumbar spine disability and the September 2013 VA examination report that records a diagnosis of depressive disorder, and readjudicate the issues of (1) entitlement to a separate compensable evaluation for any neurologic abnormalities associated with the Veteran's lumbar spine disability; (2) entitlement to service connection for a disability manifested by memory loss; and (3) entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on both a direct and a secondary basis.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


